Citation Nr: 1542205	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  08-26 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 40 percent for the Veteran's bilateral hearing loss disability.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1961 to August 1962.

These matters come before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

This appeal was originally before the Board in December 2011.  At that time, the appeal was remanded for a hearing.  The Veteran failed to appear at a March 2012 hearing before a Veterans Law Judge sitting at the RO.  The matter was again before the Board in June 2012 when it remanded for further development.  The Veteran was recently scheduled for a Travel Board hearing on July 13, 2015.  VA received correspondence from the Veteran's accredited representative indicating that the Veteran wished to cancel the hearing.  The case has been returned to the Board for adjudication.  The Board finds that the RO substantially complied with the mandates of its remand, and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet.App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet.App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that VA received correspondence from the Veteran dated September 14, 2009, which indicated he wished to withdraw his appeal.  VA also received a brief in support of the claim from the Veteran's representative, dated September 11, 2009, which indicated the Veteran wished the appeal to continue.  Because VA continued adjudicating the claim in 2009 and thereafter, and the Veteran is under the belief that his claim is still under consideration, the Board finds it has jurisdiction to adjudicate the claim.  Percy v. Shinseki, 23 Vet.App. 37, 42 (2009); 38 C.F.R. § 20.101(d) (2015).





FINDINGS OF FACT

1.  The Veteran's right ear hearing loss has not been worse than a Level V impairment; his left ear hearing loss has not been worse than Level XI impairment. 

2.  The Veteran does not meet the schedular basis for a TDIU.

3.  The evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for bilateral hearing loss disability, currently rated as 40 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.321, 4.85, Diagnostic Code 6100 (2015).

2.  The criteria for a total rating for compensation purposes based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet.App. 112 (2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet.App. 473 (2006).  Notice was provided in January 2006 and March 2009.  

The rating issue on appeal stems from the Veteran's disagreement with initial evaluation following the grant of service connection for bilateral hearing loss.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran and his representative in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Board finds that an adequate opinion has been obtained.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  The claims file includes examination reports specific to the Veteran's hearing in May 2006, August 2009, and August 2012.  The reports are predicated on the Veteran's reported symptoms, clinical records, and clinical examination findings.  The reports include clinical examination findings, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id.  § 4.3. 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.

Rating Hearing Loss

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

 The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).

Total disability evaluation based on individual unemployability due to service connected-disability (TDIU)

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet.App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet.App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Bilateral Hearing Loss

The Veteran is service connected for bilateral hearing loss evaluated as 40 percent disabling effective September 12, 2005.

A May 2006 QTC examination report is of record.  The report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
45
50
LEFT
25
30
40
65
75

On the basis of the numbers above, the Veteran's pure tone threshold average for the right ear was 44.  His pure tone threshold average for the left ear was 52.5.  The Veteran's speech recognition ability was 64 percent in the right ear and 24 percent in the left ear.  Applying 38 C.F.R. § 4.85, Table VI to the May 2006 audiogram examination, the Veteran's right ear hearing loss is a Level V impairment.  The Veteran's left ear hearing loss was a Level XI impairment.  Based on the results, the Veteran's left ear was considered to be the poorer ear.  A 40 percent disability evaluation was derived from Table VII of 38 C.F.R. § 4.85 by intersecting row V, the better ear, with column XI, the poorer ear.  A hearing aid evaluation was recommended.

The Veteran was also examined in August 2009.  A QTC examination report is of record.  The report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
40
50
55
LEFT
30
45
50
70
80

On the basis of the numbers above, the Veteran's pure tone threshold average for the right ear was 47.5 and 61.25 for his left ear.  His speech recognition score was 94 percent for the right ear and 94 percent for the left ear.  Applying 38 C.F.R. § 4.85, Table VI to the August 2009 audiogram examination, the Veteran's right ear hearing loss is a Level I impairment.  The Veteran's left ear hearing loss was a Level II impairment.  Based on the results, the Veteran's left ear was considered to be the poorer ear.  A 0 percent disability evaluation was derived from Table VII of 38 C.F.R. § 4.85.  The examiner noted that the effect of the condition on the Veteran's usual occupation is that he may have some difficulty when following verbal instructions and distinguishing speech sounds in a noisy environment. 

An August 2012 VA examination report is of record.  The report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
50
60
LEFT
30
35
55
70
80

On the basis of the numbers above, the Veteran's pure tone threshold average for the right ear was 47.5 and 60 for his left ear.  His speech recognition score was 68 percent for the right ear and 60 percent for the left ear.  Applying 38 C.F.R. § 4.85, Table VI to the August 2012 VA audiogram examination, the Veteran's right ear hearing loss is a Level IV impairment. The Veteran's left ear hearing loss was a Level VI impairment.  Based on the results, the Veteran's left ear was considered to be the poorer ear.  A 20 percent disability evaluation was derived from Table VII of 38 C.F.R. § 4.85.  When asked to describe the impact the hearing loss has on the ordinary conditions of the Veteran's daily life, including his ability to work, in the Veteran's owns words, the examiner wrote: "Veteran likely has difficulty hearing and understanding others during his daily activities even when wearing his hearing aids.  His current hearing loss would likely disqualify him from employment requiring normal hearing sensitivity."  The examiner noted that the Veteran's tinnitus does not impact ordinary conditions of his daily life, including his ability to work.

Based on the foregoing, the Board finds that the Veteran is not entitled to an initial rating in excess of 40 percent during the pendency of the appeal.  Applying the criteria from Table VI to Table VII to the results of each audiogram examination, the clinical results do not support a rating higher than 40 percent.   

The Board has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.  

The Board acknowledges the Veteran's statements that he has difficulty hearing and that he was forced to quit his job as a substitute teacher due to inability to hear the students.  The Board also notes the Veteran's statements regarding feeling mad, sad, and frustrated as well as his wife's lay statements regarding decreased family interaction due to the Veteran's irritability.  See May 2009 clinical record.  However, these are the Veteran's reactions, not functional effects of his hearing loss.  The Board finds that in determining the actual degree of disability, the objective examinations are more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran and other lay individuals alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet.App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert at 54-56.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet.App. 57, 60 (1993).  An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet.App. 111   (2008). 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206  (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295  (April 12, 1994). 

The Board has also considered that in Martinak v. Nicholson, 21 Vet.App. 447, 455   (2007), the Court held that, relevant to VA audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R.§ 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted, that "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.

The Board has considered the Veteran's statements with regard to his hearing loss, as noted in his statements and in the VA examination records.  For instance, the Veteran has had complaints of difficulty hearing or understanding what people are saying to him.  See March 2009 statement and August 2009 QTC examination.  The Veteran noted that he retired from teaching because he could no longer hear the students.  See May 2009 clinical record.  The Veteran has reported that he relies on his wife and others for hearing purposes.  See November 2009 statement.   

Importantly, the Veteran is service connected for bilateral hearing loss disability.  Hearing loss, by its very nature, involves a difficulty with hearing acuity.  The Veteran has reported having difficulty with hearing acuity.  Thus, his reported symptoms are the very symptoms considered in the rating criteria and do not represent an exceptional or unusual disability picture.  The evidence does not reflect, and the Veteran has not alleged, that his hearing loss disability is manifested by other symptoms such as loss of another sense, migraines, ear pain, or speech difficulties.  The Board finds that the first prong of Thun has not been met.

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Circ. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is service-connected for bilateral hearing loss disability and tinnitus.  All of the pertinent symptoms of his service-connected disabilities have been addressed by the appropriate diagnostic codes.  See Mittleider v. West.  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities. 

The Board finds that referral for extra-schedular consideration is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert at 54-56 (1990).

TDIU

The Veteran is service connected for bilateral hearing loss and tinnitus.  The Veteran had a combined evaluation of 50 percent from September 2005.  The Board's December 2011 remand referred the issue of entitlement to a TDIU to the AOJ under Rice v. Shinseki, 22 Vet.App. 447 (2009).  For the reasons below, the Board finds that the Veteran does not qualify for a TDIU on a schedular basis, and referral on an extraschedular basis is not warranted.  

The Board first considered the Veteran's claim for a TDIU under a schedular basis.  The law requires the Veteran have a disability rated at 60 percent or more, or, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran is service connected for bilateral hearing loss evaluated as 40 percent disabling and tinnitus evaluated as 10 percent disabling, both effective September 12, 2005.  Thus, the Veteran's ratings do not meet the criteria on a schedular basis.  (The Board notes the RO also reached this conclusion in its rating decision of October 2009).  Thus, the Board will consider whether TDIU may be considered on an extraschedular basis under 38 C.F.R. § 4.16(b).  

TDIU will be awarded when a veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(a).  "[T]he central inquiry in determining whether a veteran is entitled to TDIU is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad at 529.  Where, as here, the Veteran's service-connected disabilities do not meet the numeric evaluation requirements for TDIU set forth in § 4.16(a), the Veteran may be granted TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by the Director of VA's Compensation Service (Director), the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet.App. 1 (2001).  That threshold determination must be supported with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b). 

It is the Board, not the examiner, that is tasked with determining whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  Geib v. Shinseki, 733 F.3d 1350 (Fed.Cir.2013).

The record reflects that the Veteran was last employed as a substitute teacher in June 2009.  See July 2009 VA Form 21-419.  The Veteran worked as a full-time teacher until 2004.  See May 2009 VA Form 21-8940.  The Veteran worked as a teacher for approximately 27 years.  See May 2009 clinical record.  The Veteran has four years of college education.  See May 2009 VA Form 21-8940.  Prior to attending college and working as a teacher, the Veteran attended a carpentry apprentice school in 1972.

The question is whether the Veteran is capable of performing the physical and mental acts required by employment consistent with his education and occupational experience.  See Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993).  The fact that the Veteran has not sustained full-time employment since 2004 or part-time employment since 2009, is not synonymous with an inability to maintain substantial gainful employment.  The Veteran's ratings are recognition that the impairment may make it difficult to obtain and keep employment.  The issue is whether the Veteran is unable to follow a substantially gainful occupation as a result of service-connected disabilities, not whether the Veteran can find employment.  Id.  The Veteran's age and non-service connected disabilities are not for consideration.  

The Veteran has alleged that he is unable to maintain employment due to his inability to hear students in the classroom.  The Board acknowledges the August 2012 VA examiner's opinion that the Veteran's hearing loss would likely disqualify him from employment requiring normal hearing sensitivity.  However, not every job requires normal or perfect hearing.  The Board also acknowledges a statement from the Veteran received in March 2009 about hearing loss, depression, sadness, isolation, and quitting his job due to a lack of hearing.  The note was signed by Dr. B. and dated February 20, 2009.  However, the record does not contain any evidence that the Veteran, with his skills and education, is precluded from substantial gainful employment.  While the Veteran may have some impairment in positions requiring strong listening skills due to his service-connected bilateral hearing loss, the evidence does not reflect that he is unable to maintain substantial gainful employment in a position that may not require normal hearing, but would instead allow the Veteran to use his reading, writing, and teaching skills.  The Veteran explained in a May 2009 clinical record that he spends his time staying busy by visiting with friends, doing yard work, or caring for his grandson who lives with him.  The report continues that the Veteran has an above average intellect, good insight, and good judgment.  The competent credible evidence is against a finding that the Veteran is incapable of the physical and mental acts required by employment consistent with his education and occupational experience.  

The Board finds, based on the record as a whole, that the Veteran is not precluded from substantial gainful employment due to service-connected disabilities, singly or in combination and referral for consideration to the Director is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert at 54-56.


ORDER

Entitlement to an initial rating in excess of 40 percent for bilateral hearing loss is denied.

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU) is denied.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


